Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Examiner Note
The comments below are in reference to the Notice of Non-Compliant Amendment, paper no. 20211021.
Election/Restrictions
Amended claim 1 and newly submitted claims 2-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the amended and new claims as submitted on 7/19/2021 are drawn to a circuit for a wirelessly powered neuromodulation device for implantation in a patient’s body, focused on power transfer from an external source, whereas the claims as originally presented on 9/23/2019 are drawn to a system for modulating neural tissue, focused on indication of polarity assignments for electrodes.  Examiner considers these sets of claims to be related apparatus claims, but drawn to distinct inventions.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  For example, the claims dated 9/23/2019 are drawn to the indication of polarity for the one or more electrodes of the neural stimulator (classified in A61N1/36128), while the claims dated 7/19/2021 are drawn to a rectifying circuit in the classified in A61N1/3787).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The amendment filed on 7/19/2021 amending all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the claims as originally presented on 9/23/2019 are drawn to indication of polarity for the one or more electrodes of the neural stimulator, while the claims of 7/19/2021 are drawn to a rectifying circuit in the system for converting a received RF signal into DC power for generating therapeutic electrical pulses..
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799